Exhibit 10.1

 

COOPERATION AGREEMENT

 

October 5, 2018

 

THIS COOPERATION AGREEMENT (this “Agreement”), is made and entered into as of
date first set forth above, by and among RAIT Financial Trust, a real estate
investment trust formed and existing under the laws of the State of Maryland
(the “Company”), Steven D. Lebowitz, Deborah Lebowitz, Paul Lebowitz, Kathryn
Lebowitz Silverberg, Lauren Lebowitz Salem, David L. Lebowitz, Andrew S.
Lebowitz, Robert Lebowitz, the Lebowitz Family Trust, Lebowitz Family Stock,
LLC, Lebowitz RCT, LP and The Steven and Deborah Lebowitz Foundation (each, an
“Investor” and together the “Investors”).

RECITALS

WHEREAS, the Investors collectively beneficially own shares of the Company’s
7.75% Series A Cumulative Redeemable Preferred Stock (the “Series A Preferred
Shares”) and the other Owned Equity Securities (defined below);

 

WHEREAS, the number of Series A Preferred Shares that one or more of the
Investors constructively owns (within the meaning of Section 856(h) of the
Internal Revenue Code of 1986, as amended (the “Code”)), is an amount
approximately equal to 13.75% of the outstanding number of the Series A
Preferred Shares (the “Currently Owned Shares”), which amount exceeds the
Ownership Limit (as defined in the Amended and Restated Declaration of Trust of
the Company, as the same has been amended and supplemented from time to time
(the “Declaration of Trust”)) currently applicable to the Series A Preferred
Shares;

 

WHEREAS, the Investors and the Company expect to enter into a letter agreement,
a form of which has been provided to each Investor (the “Letter Agreement”),
pursuant to which the Company will exempt the Lebowitz Family Trust from the
Ownership Limit with respect to the Currently Owned Shares as of the effective
date set forth in the Letter Agreement; and

 

WHEREAS, as an inducement to, and in consideration of, the Company entering into
the Letter Agreement, the Company and the Investors seek to regulate, among
other things, the Investors’ acquisition, disposition and voting of Series A
Preferred Shares and other Equity Securities (defined below).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the parties agree
as follows:



 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

Section 1.Ownership and Acquisition of Equity Securities.

(a)Each Investor represents and warrants that, as of the date hereof, no
Investor or any of their respective affiliates or associates (as such terms are
defined pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (collectively, the “Investor Group”) owned, beneficially or of
record, or controlled, any Series A Preferred Shares or other equity securities
of the Company (which, as used herein, includes, without limitation, the
Company’s common shares of beneficial interest, par value $1.50 per share (the
“Common Shares”) and the Company’s other series of preferred shares of
beneficial interest, including the Company’s 8.375% Series B Cumulative
Redeemable Preferred Stock (the “Series B Preferred Shares”) and the Company’s
8.875% Series C Cumulative Redeemable Preferred Stock (the “Series C Preferred
Shares”) (together with the Series A Preferred Shares, the “Preferred Shares”))
and any Derivative Security (as defined in Section 3(c) below)) of the Company
(together with the Common Shares and the Preferred Shares, the “Equity
Securities”), other than as set forth on Exhibit A hereto (all such owned
securities, collectively, the “Owned Equity Securities”).

(b)The Investors and the Company each hereby acknowledges and reaffirms their
respective representations, warranties, covenants and other agreements set forth
in the Letter Agreement.  

(c)The Investors acknowledge and agree that (i) in connection with the
acquisition of the Owned Equity Securities or any disposition prior to the date
hereof, no Investor was furnished with any materials or information by the
Company, or any of its affiliates or representatives or any other person acting
on its behalf, other than information available in the Company’s filings and
submissions with the Securities and Exchange Commission, (ii) in connection with
the acquisition and/or any Transfers (as defined below) of Equity Securities
permitted by this Agreement or the Letter Agreement (each a “Future Transaction”
and, collectively, the “Future Transactions”), nothing in this Agreement shall
obligate the Company to provide and no Investor will be entitled to receive, and
no Investor will rely upon, any information, statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company, or any of its affiliates or representatives or any other person
acting on its behalf other than is then publicly available, and (iii) each of
the Investors are able to fend for themselves with respect to the Owned Equity
Securities and any Future Transactions, have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the Owned Equity Securities and any Future Transactions and have the
ability to bear the economic risks of their respective investments and can
afford the complete loss of any investments made in the Owned Equity Securities
and in Future Transactions. Investors each acknowledge and agree that the
Company may, now or in the future (including at the time of any Future
Transaction and the execution and delivery of the Letter Agreement and any
amendment thereto) be in possession of material non-public information not made
available to any Investor, and each Investor irrevocably disclaims any right to
such information.

(d)The Investors acknowledge and agree that from and after the date hereof until
the later of (A) the expiration of the Restricted Period (as defined below) and
(B) such

2

 

--------------------------------------------------------------------------------

time as the aggregate holdings of Series A Preferred Shares held by the Investor
Group does not exceed 9.8% of all outstanding Series A Preferred Shares, except
as provided below, no Investor may acquire, agree to acquire, propose, seek or
offer to acquire, or facilitate the acquisition or ownership of, any Equity
Securities, or any direct or indirect right to acquire any Equity Securities;
provided, however, that the foregoing provision shall not apply to (i) Newly
Acquired Common Shares (as defined below), including without limitation, any
Common Shares acquired in any tender or exchange transaction by the Company for
any Preferred Shares in an amount not to exceed the Ownership Limit applicable
to Common Shares (as defined in the Declaration of Trust), (ii) 192,023 of any
combination of Series B Preferred Shares or Series C Preferred Shares (provided
that the number of Series C Preferred Shares acquired may not exceed 172,286
shares), and (iii) Series B Preferred Shares and Series C Preferred Shares, but
only in an amount not to exceed the Series A Preferred Shares, if any, that are
disposed of by any Investor on or after the date of this Agreement, such that
the number of Preferred Shares owned in the aggregate by Investor Group does not
exceed 192,023 plus the number of Preferred Shares reflected on Exhibit A (and
provided that the number of Series C Preferred Shares acquired may not exceed
172,286 shares).

Section 2.Disposition of Equity Securities.

(a)Subject to the remainder of this Section 2, from the date hereof until the
earlier of (i) the fourth day following the 2019 Annual Meeting of Shareholders
of the Company and (ii) September 30, 2019 (the “Restricted Period”), no
Investor shall, and Investors shall cause each member of the Investor Group not
to, without the prior written consent of the Company:

(1)Transfer on any trading day any Owned Equity Securities, any Preferred Shares
acquired on or after the date hereof, or any Common Shares acquired by any
Investor and/or any member of the Investor Group (the “Newly Acquired Common
Shares”), including without limitation, any Common Shares acquired in any tender
or exchange transaction by the Company for any Preferred Shares, in an amount in
excess of 25% of the 30-day average daily trading volume of such series of
Preferred Shares or Common Shares, calculated as of the immediately preceding
trading day,

(2)Transfer any Owned Equity Securities, any Preferred Shares acquired on or
after the date hereof or any Newly Acquired Common Shares to any affiliate or
associate of any member of the Investor Group that does not, prior to such
Transfer, agree with the Company in writing to be bound by the provisions of
this Agreement binding on the Investor Group,

(3)Transfer any Owned Equity Securities, any Preferred Shares acquired on or
after the date hereof or any Newly Acquired Common Shares to any person that
would knowingly result in such person, together with its affiliates and
associates, owning, controlling or otherwise having any, beneficial, economic or
other ownership interest representing in the aggregate in excess of 3% of the

3

 

--------------------------------------------------------------------------------

Common Shares or any series of Preferred Shares outstanding at such time as
applicable.

(b)In addition to the limitation set forth in Section 2(a)(1) above, any
Transfer of Equity Securities must be (i) made in accordance with the volume
limitations set forth in clause (e) of Rule 144 of the Securities Act of 1933 or
(ii) a marketed block trade to an unaffiliated third party.

(c)As used herein, “Transfer” means (i) sell, assign, give, pledge, encumber,
hypothecate, mortgage, exchange or otherwise dispose, (ii) grant to any person
any option, right or warrant to purchase or otherwise receive, or (iii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences or other rights of ownership.  Notwithstanding the
foregoing, Investors shall be permitted to pledge any Owned Securities as
collateral for a loan, provided that (i) any such Investor has the means to
satisfy repayment of such loan from assets apart from the Owned Securities, (ii)
the terms of such pledge will provide an opportunity for such Investor to meet a
repayment requirement out of assets apart from the Owned Securities, and (iii)
if a Transfer of Owned Securities is required to satisfy repayment of a loan,
such Transfer must be made in accordance with the terms set forth in this
Agreement.

Section 3.Standstill.

(a)During the Restricted Period, no Investor shall, and each Investor shall
cause the Investor Group and any person acting on behalf of or in concert with
the Investor Group to not, directly or indirectly, without the prior written
consent of the Company:

(1)enter, agree to enter, propose, seek or offer to enter into or facilitate any
merger, business combination, recapitalization, restructuring, tender offer,
transaction involving a material amount of the Company’s assets or other
extraordinary transaction involving the Company or any of its subsidiaries,

(2)initiate, encourage, make, or in any way participate or engage in, any
“solicitation” of “proxies” or “consent solicitation” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) to vote, or seek to
advise or influence any person with respect to the voting of, any Preferred
Shares, Common Shares (including, without limitation, any Newly Acquired Common
Shares) or other Equity Securities (including, for the avoidance of doubt,
indirectly by means of communication with the press or the media),

(3)nominate or recommend for nomination a person for election at any shareholder
meeting at which trustees of the Company’s board of trustees (the “Board”) are
to be elected,

(4)submit any shareholder proposal for consideration at, or bring any other
business before, any shareholder meeting of the Company,

(5)form, join  or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange  Act) with respect to any Preferred

4

 

--------------------------------------------------------------------------------

Shares, Common Shares (including, without limitation, any Newly Acquired Common
Shares) or other Equity Securities,

(6)call, request the calling of, or otherwise seek or assist in the calling of a
special meeting of the shareholders of the Company,

(7)otherwise act, alone or in concert with others, to seek to control or
influence the management, policies, business or corporate structure of the
Company,

(8)demand a copy of the Company’s list of shareholders or its other books and
records pursuant to any statutory right, whether under the laws of the State of
Maryland or any other jurisdiction,

(9)commence, encourage or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
trustees in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement (provided that, for the avoidance of
doubt, this clause shall not prevent any Investor from bringing an action to
enforce the provisions of this Agreement),

(10)disclose any intention, plan or arrangement prohibited by, or inconsistent
with, the foregoing, or

(11)advise, assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with any of the
foregoing.

(b)During the Restricted Period, no Investor shall (and each Investor shall
cause the Investor Group to not), directly or indirectly, without the prior
written consent of the Company, (i) make any request directly or indirectly, to
amend or waive any provision of this Section 3 (including this sentence), (ii)
take any action challenging the validity or enforceability of any provision of
this Section 3 (including this sentence) or make any public disclosure in
respect thereof or (iii) take any action that would reasonably be expected to
require the Company to make a public announcement regarding the possibility of a
business combination, merger or other type of transaction described in this
Section 3 with the Company.

(c)As used herein, the term “Derivative Security” means (i) any subscription,
option, conversion right, warrant, phantom stock right or other agreement,
security or commitment of any kind obligating the Company or any of its
subsidiaries to issue, grant, deliver or sell, or cause to be issued, granted,
delivered or sold, any Common Shares or Preferred Shares of the Company or any
security convertible into, or exchangeable for, any Common Shares or Preferred
Shares of the Company or (ii) any obligations measured by the price or value of
any Common Shares or any Preferred Shares of the Company, in the case of each of
the foregoing clauses (i) and (ii), whether any of the foregoing is exercisable

5

 

--------------------------------------------------------------------------------

immediately, only after the passage of time or upon the satisfaction of one or
more conditions.

Section 4.Voting.

(a)During the Restricted Period, each Investor shall cause all Equity Securities
owned, beneficially or of record, by Investor and/or the Investor Group to be
present for quorum purposes and to be voted in accordance with the
recommendation of a majority of the Board with respect to any matter at any
meeting of shareholders of the Company (whether they be holders of Common
Shares, holders of one or more series of Preferred Shares or any combination
thereof) for which proxies are solicited during the Restricted Period. With
respect to any matter on which the consent of any Investor and/or a member of
the Investor Group is solicited by reason of such member’s holding of Equity
Securities during the Restricted Period, Investors shall, and shall cause such
member of the Investor Group to, provide its consent as a holder of such Equity
Securities to such matter as recommended by a majority of the Board.  

(b)If and when requested by the Company, each Investor shall, and shall cause
any member of the Investor Group to, promptly execute and deliver to the Company
an irrevocable proxy, in customary form, to vote or to give consent with respect
to all of the Equity Securities as to which Investors (or such member of the
Investor Group) is entitled to vote, in the manner and with respect to the
matters set forth in this Section 4. Such proxy shall terminate upon the
expiration of the Restricted Period.

Section 5.REIT Status. Notwithstanding Section 2, in any calendar year, promptly
following written notice from the Company, any Investor shall, and shall cause
the Investor Group to, Transfer any Equity Securities owned, beneficially or of
record, by the Investor Group as necessary in order for the Company to continue
to qualify as a real estate investment trust under the Code; provided, however,
that (a) prior to such Investor becoming obligated to effect such a Transfer,
the Company and each Investor shall in good faith consult with each other in
order to determine whether the Company may continue to qualify as a real estate
investment trust under the Code without such a Transfer having to be effected
and (b) neither the Company nor the Board has granted an exemption (i) from the
Ownership Limit with respect to the acquisition of Common Shares or Preferred
Shares to any person other than a member of the Investor Group (or the Excluded
Holder (as defined in the Declaration of Trust), to the extent set forth in the
Declaration of Trust) that is, at the time the Company provides such written
notice, then in effect and (ii) that does not require such person to Transfer
securities as necessary in order for the Company to continue to qualify as a
real estate investment trust under the Code.

Section 6.Miscellaneous.  

(a)Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Maryland, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the state and federal
courts of Maryland solely and specifically for

6

 

--------------------------------------------------------------------------------

the purposes of any action or proceeding arising out of or in connection with
this Agreement.

(b)Company Expenses.  The Lebowitz Family Trust, or any member of the Investor
Group, agrees to pay all reasonable legal expenses of the Company in connection
with the waiver granted by the Letter Agreement and the Company’s entry into
this Agreement.  The requirement to pay these expenses shall not exceed
$7,500.00.

(c)Waiver. Waiver by a party of a breach hereunder by another party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

(d)Entire Agreement. This Agreement, together with the Letter Agreement,
contains the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersedes all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

(e)Amendments. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by each of the parties hereto.
Notwithstanding the foregoing, the Investors each hereby acknowledge and agree
that the Company shall have the right during the ten business days immediately
following each three month period following the date hereof to request a report
(the “Investor Holdings Report”) of the Equity Securities held by Investor Group
that are the subject of a Letter Agreement, and such parties shall use best
efforts to provide the Company with such a report within a reasonable amount of
time.  If the aggregate holdings of Investor Group with respect to such Equity
Securities is less than the Increased Ownership Limit set forth in the Letter
Agreement (or otherwise in effect pursuant to the terms hereof), then the
Company, in its discretion, may amend the Letter Agreement by written notice to
the Investor Group sent within ten business days of receipt of the Investor
Holding Report to reset the Increased Ownership Limit to the then-current level
of holdings of such Equity Securities, so that no member of the Investor Group
may thereafter acquire any additional shares of such Equity Securities in excess
of the reset Increased Ownership Limit then in effect.  

(f)Severability. If any term or provision of this Agreement is held invalid,
illegal or unenforceable in any respect under any applicable law or as a matter
of public policy, the validity, legality and enforceability of all other terms
and provisions of this Agreement will not in any way be affected or impaired. If
the final judgment of a court of competent jurisdiction or other governmental
authority declares that any term or provision hereof is invalid, illegal or
unenforceable, the parties hereto agree that the court making such determination
will have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and

7

 

--------------------------------------------------------------------------------

enforceable and that comes closest to expressing the intention of the invalid,
illegal or unenforceable term or provision.

(g)Assignment. Neither this Agreement nor any rights or duties of a party hereto
may be assigned by such party, in whole or in part, without the prior written
consent of the other party.

(h)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns and on any affiliated assignee or transferee of the Equity Securities
owned beneficially or of record by any Investor.

(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

(j)Third Party Beneficiaries. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any third party. No third party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

(k)Remedies. The rights, powers and remedies of the parties under this Agreement
are cumulative and not exclusive of any other right, power or remedy which such
parties may have under any other agreement or law. No single or partial
assertion or exercise of any right, power or remedy of a party hereunder shall
preclude any other or further assertion or exercise thereof.

(l)Specific Performance. The parties hereby acknowledge and agree that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company or
Investors, as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation. Accordingly, if any party refuses or otherwise fails
to act, or to cause its affiliates to act, in accordance with the provisions of
this Agreement, then, in addition to any other remedy which may be available to
any damaged party at law or in equity, such damaged party will be entitled to
seek specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

(m)Notices.  All notices or reports permitted or required under this Agreement
shall be in writing and shall be considered delivered (a) if given by electronic
mail, at the time the email is transmitted to the following email address (b) if
given by mail, three (3) business days after being mailed by registered or
certified mail, postage prepaid, to the following addresses, or (c) if given by
any other means (including but not limited to overnight delivery), when
delivered at the following addresses:

8

 

--------------------------------------------------------------------------------

Company:

 

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Attention:  Jamie Reyle

Email: jreyle@rait.com

 

 

Investor Group:

 

Watch Hill Capital, LLC

1333 Second Street, Suite 650

Santa Monica, CA  90401

Attention.:  Steven D. Lebowitz

E-mail:  steve@watchhillcapllc.com

Facsimile: (310) 566-0680

 

 

 

[Signature Pages Follow]

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

RAIT Financial Trust

 

 

By:/s/ Jamie Reyle

Name: John J. Reyle

Title: Chief Executive Officer, President and General Counsel

 

 

Lebowitz Family Trust

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Manager/Trustee

 

 

Lebowitz Family Stock, LLC

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Manager

 

 

Lebowitz RCT, LP

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Partner

 

 

The Steven and Deborah Lebowitz Foundation

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Trustee

 

 

/s/ Steven D. Lebowitz

Steven D. Lebowitz

 

 

 

/s/ Deborah Lebowitz

Deborah Lebowitz

 

/s/ Kathryn Lebowitz Silverberg

Kathryn Lebowitz Silverberg

 

 

 

/s/ Lauren Lebowitz Salem

Lauren Lebowitz Salem

 

/s/ David L. Lebowitz

David L. Lebowitz

 

 

 

/s/ Andrew S. Lebowitz

Andrew S. Lebowitz

 

/s/ Robert Lebowitz

Robert Lebowitz

 

 

 

 

 

 

 

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Steve & Deborah Lebowitz

 

 

 

RAIT Series A Pref. Shares Held

 

 

 

As of 9/25/18

 

 

 

 

 

 

 

Shareholder

9/25/2018

 

 

 

 

 

Lebowitz Family Trust

 

677,401

 

Deborah Lebowitz

 

6,000

 

Lebowitz Family Stock, LLC - a

 

40,000

 

Lebowitz RCT, LP

 

4,520

 

Kathryn Lebowitz Silverberg

 

7,000

 

Lauren Lebowitz Salem

 

8,500

 

David L. Lebowitz

 

3,000

 

Andrew S. Lebowitz

 

10,500

 

Robert Lebowitz

 

3,500

 

The Steven and Deborah Lebowitz Foundation

 

27,000

 

 

 

 

 

Total

 

787,421

 

 

 

 

 

Total RAIT Series A Pref. Shares OS - b

 

5,727,500

 

 

 

 

 

Total % of shares held

 

13.75

%

 

 